Title: To James Madison from Samuel Snow, 10 December 1802 (Abstract)
From: Snow, Samuel
To: Madison, James


10 December 1802, Providence. Encloses a semiannual report [not found] of American ships at Canton between 31 July 1801 and 1 Jan. 1802 which he recently received from his agent there. “Nothing particular accompanied the report.”
 

   
   RC (DNA: RG 59, CD, Canton, vol. 1). 1 p. Docketed by Wagner as received 20 Dec.



   
   A full transcription of this document has been added to the digital edition.

